Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the amendments dated November 12, 2020.
Claims 1-6 are pending.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
The claims as amended “set a status display region of the display, in which the received status information is displayed, to be in...(ii) the detected region in which the 
Claim 6 requires “wherein the one or more processors is configured to receive the status information from the peripheral device, and determine whether to notify the received status information to the operator based on a difference in a value of the status information resulting from comparing the received status information to a stored previously received status information of the peripheral device.”  This claim implies that the status information is only received from the device itself and that multiple inputs from the device are compared to determine whether or not there is a problem.  However, Applicant’s disclosure does not compare two values from the device.  Instead, status information stored in memory is compared to inputted status information.  Applicant’s example highlights how this works.  A set pressure is input at 8 mmHg and is compared to the most recent pressure.  The set pressure is not received from the device, but rather, is stored in memory and likely set by the user as desired.  Comparing two received values from the device itself would provide no means to determine whether or not to notify the user.  If the first value is 7 mmHg and the second is 8 mmHg, there is a change in the value, but is there a problem?  That depends on the set pressure, which is not the same as the received status information.  The claim does not 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2015/0077529) in view of Yamaki et al. (US 2004/0030367) and Kato et al. (US 2015/0235373).
Regarding Claim 1, Hatta discloses:
An endoscope system comprising:
one or more processors (2) configured to:
convert an inputted endoscope image signal into a signal displayable on a display (3 see Paragraphs 0021-0022 indicating that images are acquired from an endoscope and sent to an image processing device 2 where the images are then displayed on display 3);

detect an observation location (O) of the operator in an endoscope image by sensing a visual line of the operator (4 detects the visual lines L1/L2 and O is where those lines cross);
set an observation region of the operator based on the detected observation location (see Paragraph 0070 where 9 is moved into the vicinity of O so that the user will see the alert; see also Paragraph 0072 where the alert is inserted into the region to which the observer is paying attention; this region is the claimed observation region);
detect, by image processing, a region in which a treatment instrument exists in the observation region (see Paragraph 0042 and discussion below);
in response to determining to notify the status information to the operator, set a status display region of the display, in which the received status information is displayed (as seen in Fig. 8, the notification 9 is moved to be within the user’s field of view so that the user will see the notification); and
display the status information by superimposing, in the status display region, the status information on the converted signal displayable on the display (see Paragraph 0071, for example, discussing displaying the status information 9 within the user’s field of view on the display 3).
Hatta does not explicitly disclose wherein the status information is related to a peripheral device; a display prohibition region; and setting the status display region to be in (i) a region within the set observation region excluding a display prohibition region, 
Yamaki teaches superimposing a warning message when a peripheral device is operating outside predetermined parameters (see Paragraph 0206).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hatta’s system to include Yamaki’s warning determination.  Such a modification notifies the user of problems with peripheral equipment during the procedure without requiring the status to be displayed continuously.
Kato teaches having a forbidden region where the superimposed image is not to be displayed (see Paragraph 0116).  This prevents the superimposed image from covering the area of interest (when combined with Hatta, this would be where Hatta’s system determines the user is looking).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hatta’s system to include Kato’s forbidden region.  Such a modification, which is similar to Hatta’s algorithm for where to place the superimposed image, avoids the situation where the superimposed image covers or directly interferes with the observation location.
The Examiner also notes that Hatta discloses identifying instrument locations (see Figs. 3 and 5) using image processing (see Paragraph 0042) and placing the status indicator 9 around the periphery of the image (see Fig. 5 showing locations 12a-h).  Based on the combined teachings of Hatta, Yamaki, and Kato, a person having 

Regarding Claim 2, Hatta as modified discloses wherein the status display region is disposed in a vicinity of the display prohibition region (see Hatta Fig. 5 where the various regions 12a-g are near the center of the screen (Paragraph 0057; see also Paragraph 0070), see Kato Figs. 10A-C, 11A-B, 13A, and related discussion where the possible locations are close to forbidden region without infringing on it, see Yamaki Fig. 35 where 207a is centered in the lower half of the endoscope image).

Regarding Claim 3, Hatta as modified discloses wherein when the status display region is set in a lower half area of the observation region, the one or more processors is configured to set the status display region at a location that is at an edge of the lower half area of the observation region and is closest to the observation location horizontally (see Hatta Paragraph 0062 indicating that the candidate region may be a lower portion; see Kato Fig. 13A showing the secondary image abutting the forbidden region, see Yamaki Fig. 35 showing 207a in the lower half near the center of the endoscope image).  

Regarding Claim 4, Hatta as modified discloses wherein when the status display region is not set in a lower half area of the observation region, the one or more processors is configured to set the status display region at a location that is at an edge of an upper half area of the observation region and is closest to the observation location horizontally (see Hatta Paragraph 00058 indicating that the candidate region may 12a-c in the upper portion of the image; see Kato Fig. 13A showing the secondary image abutting the forbidden region).  The Examiner also notes that such a configuration would be obvious to a person having ordinary skill in the art based on the totality of the references and a general understanding of displays.  As explained in Hatta, the user 

Regarding Claim 6, Hatta as modified discloses wherein the one or more processors is configured to receive the status information from the peripheral device, and determine whether to notify the received status information to the operator based on a difference in a value of the status information resulting from comparing the received status information to a stored previously received status information of the peripheral device (the combination of Hatta and Yamaki disclose determining whether or not to notify the user based on receiving information of a measured value and comparing to some standard value, in the case of Yamaki, a preset value.  Hatta indicates that the level of urgency will not be the same for each piece of information (Paragraphs 0065-0067) and that the warning can be moved to the observation region when it becomes urgent, meaning that prior to the urgency determination, the .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Hatta et al. (US 2015/0077529), Yamaki et al. (US 2004/0030367), and Kato et al. (US 2015/0235373) as applied to claim 1 above, and further in view of Bauer et al. (US 5,788,688).
Hatta, Yamaki, and Kato disclose the invention substantially as claimed as stated above.  Yamaki further discloses wherein when the status information inputted from the peripheral device is a warning or an alarm (Paragraph 0206), but they do not explicitly disclose the status information is continuously displayed in the status display region while the status information is inputted.  Bauer teaches a continuous display to let the surgeon know of the problem and to keep displaying the warning until the problem is corrected (Col 19 Lines 14-20).  Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify Hatta, Yamaki, and Kato’s system to include Bauer’s warning that is not removed until the problem is corrected.  Such a modification helps ensure that any problems with peripheral equipment are fixed before removing the warning.  This makes sense as it is possible the surgeon could miss the warning, the warning disappears, and then the problem is never corrected.  Bauer seeks to avoid that situation.

Response to Arguments
Applicant's arguments filed November 12, 2020, have been fully considered but they are not persuasive.
Applicant argues that Yamaki discloses only displaying a warning message when the device is operating abnormally.  Whether true or not, Applicant’s claim does not deal with the duration or timing of the warning or status information.  Applicant’s claim only requires the status information be displayed when the system determines it is necessary to notify the operator.  Furthermore, Hatta discloses moving the status information to the status display region upon determining to notify the operator such that the information is not necessarily only present when an abnormality exists.
Applicant next argues that the references fail to address the location of the status information display.  The Examiner notes that Hatta discloses placing the status information in the same region to which the observer is paying attention (see Paragraph 0072).  Because Hatta also discloses tracking the observer’s line of sight, this region includes the location O.  As explained above, when taking the references together, a person having ordinary skill in the art would understand that the status information needs to be within the observation region (user’s field of view) without obstructing important objects.  A person having ordinary skill in the art would understand the harm that could occur should the notification cover where the user is looking.  For example, if the user is about to make a cut, perhaps of a tumor, and the notification obstructs either the tumor or the tool being used to make the cut, the user may accidentally cut the wrong tissue.  Also, covering up a tool as it is inserted could result in improper placement of the tool or a collision with tissue.  All of this is to say that the warning 
The final argument is related to new claim 6.  The Examiner as some issues with the claim language as discussed in the 112a rejection.  Also, the references (Hatta and Yamaki) disclose comparing the output values to some standard.  Without some sort of comparison, there would be no way to know whether or not there is an abnormality or any urgency.
The claims are not in condition for allowance at this time.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY JAY NEAL whose telephone number is (313)446-4878.  The examiner can normally be reached on Mon-Fri 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571)272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TIMOTHY J NEAL/           Primary Examiner, Art Unit 3795